— Judgment, Supreme Court, New York County (Arlene Goldberg, J.), rendered December 4, 2006, convicting defendant, after a jury trial, of petit larceny and criminal possession of stolen property in the fifth degree, and sentencing him to concurrent terms of one year, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). Defendant attempted to flee from a shoe store while holding a customer’s handbag under his jacket, as the screaming customer pursued him. We find unpersuasive defendant’s assertion that he may have believed the bag to be store merchandise and that he may have intended to purchase it. In any event, even if he thought the bag was merchandise, his actions manifested an intent to steal it (see People v Olivo, 52 NY2d 309 [1981]; People v Stapkowitz, 40 AD3d 435 [2007], lv denied 9 NY3d 882 [2007]). Concur — Tom, J.P., Moskowitz, Renwick and Freedman, JJ.